Title: To George Washington from Brigadier General William Maxwell, 4 December 1777
From: Maxwell, William
To: Washington, George



Sir
White Marsh [Pa.] 4th Decemr 1777

Your Excellencys Favour of yesterday I received concerning the Adviseability of a winter Campaign, and the practicability of an attack upon Philada with the Aid of a considerable body of Militia asembled at an apointed time and place. I do ashure Your Excellency I think the object a verry desireable one could it be put properly into execution and without tacking a winter Campaign to it, which in our present circumstances would be sufficient to ruin us of it self.
It appears to me verry plain that General How does not think himself strong enough now to meet us in the field therefore will give us no opertunity of attacking him but to our great disadvantage. Our expectations have never been verry sanguine that we could prevent our Enemys from taking possession of some of our Sea ports but if they cannot meet us in the field they will make verry slow work in conquering the Country. It appears verry plain we must have another Campaign next summer, and the sooner we begin to prepair for it the better by taking every method in our power to preserve our present Armey, and Increas it.
The attack proposed on Philada Appears to me to be liable to so many Accidents that the success of it would be verry doubtfull and should it fail our Armey would be ruined waiting for it.
I am therefore against the Attack and the Winter Campaign and am Your Excellencys Most Obedient Humble Servant

Wm Maxwell

